                           Case 16-10790-LSS                   Doc 2257            Filed 07/20/20               Page 1 of 3


                                      OFFICE OF THE UNITED STATES TRUSTEE - REGION 3
                                  AMENDED POST-CONFIRMATION QUARTERLY SUMMARY REPORT

                    This Report is to be submitted for all bank accounts that are presently maintained by the post confirmation debtor.


Debtor's Name: Abengoa Solar LLC

Bankruptcy Number: 16-10791 (LSS)

Date of Confirmation: March 31, 2017

Reporting Period (month/year): April 1, 2020 to June 30, 2020

              Beginning Cash Balance:                                                       $2,164,591.03

All receipts received by the debtor:

              Cash Receipts:                                                                          $0.00

              Collection of Accounts Receivable:                                                      $0.00

              Proceeds from Litigation (settlement or otherwise):                                     $0.00

              Sale of Debtor's Assets:                                                                $0.00

              Capital Infusion pursuant to the Plan:                                                  $0.00

              Total of cash received:                                                                 $0.00

Total of cash available:                                                                                               $2,164,591.03

Less all disbursements or payments (including payments made under the confirmed plan) made by the Debtor:

              Disbursements made under the plan, excluding the administrative
                       claims of bankruptcy professionals:                                                                       $0.00

              Disbursements made pursuant to the administrative claims of
                       bankruptcy professionals:                                                                                 $0.00

              All other disbursements made in the ordinary course:                                                          $3,398.84

              Total Disbursements                                                                                                            $3,398.84

Ending Cash Balance                                                                                                                       $2,161,192.19


Pursuant to 28 U.S.C. Section 1746(2), I hereby declare under penalty of perjury that the foregoing is true and correct
to the best of my knowledge and belief.

  7/17/2020                            ____________________________________
Date                                   Javier Ramirez, CEO of Abengoa North America, LLC

Debtor: Abengoa Solar LLC

Case Number: 16-10791 (LSS)
                          Case 16-10790-LSS                    Doc 2257            Filed 07/20/20             Page 2 of 3


                                                      Abengoa Solar LLC
                                                         Balance Sheet
                                                      As of June 30, 2020
                                                    (US Dollars in Thousands)


                                                             ASSETS
   Current assets:
    Cash and cash equivalents                                                                                                    0
    Restricted cash                                                                                                          2,161
    Trade accounts receivable - net
    Income taxes receivable - net
    Accounts receivable - affiliates                                                                                          282
    Notes Receivable - affiliates                                                                                          21,861
    Inventories
    Commodity and other derivative contractual assets
    Accumulated deferred income taxes
    Margin deposits related to commodity contracts
    Other current assets
       Total current assets                                                                                      $         24,303

   Central treasury loan - net                                                                                                  62
   Notes receivable from affiliate
   Investment in subsidiaries
   Land
   Property, plant and equipment - net
   Goodwill
   Identifiable intangible assets - net
   Commodity and other derivative contractual assets
   Accumulated deferred income taxes
   Other noncurrent assets
       Total assets                                                                                              $         24,365

                                 LIABILITIES AND MEMBERSHIP INTERESTS / EQUITY
   Current liabilities:
    Borrowings under debtor-in-possession credit facilities
    Long-term debt due currently                                                                                             1,300
    Trade accounts payable                                                                                                      14
    Accounts payable - affiliates                                                                                               53
    Advances from affiliates
    Commodity and other derivative contractual liabilities
    Margin deposits related to commodity positions
    Accrued income taxes
    Accrued taxes other than income
    Accumulated deferred income taxes
    Accrued interest
    Accrued expenses and other current liabilities                                                                           1,000
       Total current liabilities                                                                                 $           2,367

   Accumulated deferred income taxes
   Commodity and other derivative contractual liabilities
   Central treasury loan - net
   Borrowings under debtor-in-possession credit facilities
   Long-term debt, less amounts due currently
   Liabilities subject to compromise
   Other noncurrent liabilities and deferred credits                                                                         3,143
       Total liabilities                                                                                         $           5,510

   Membership interests / equity:
    Membership interests / shareholders' equity                                                                            18,856
     Total liabilities and membership interests / equity                                                         $         24,365

Note: All information contained herein is unaudited and subject to future adjustment. Certain totals may not sum due to rounding.
The Debtors’ financial statements included in this post-confirmation report partially reflect the accounting impacts of the global
restructuring and effective date of the Debtors’ Modified First Amended Plans of Reorganization and Liquidation confirmed by
order of the Court of December 15, 2016.
                                                             Case 16-10790-LSS                    Doc 2257                Filed 07/20/20               Page 3 of 3


Abengoa Solar LLC
Bank Accounts as of June 30, 2020
Case No. 16-10791 (LSS)

Company                      Bank Name          Bank Address                                     Account Description                Account Type (C/S/Inv)    Bank Account No   Balance as of 6/30/18
Abengoa Solar LLC            Wilmington Trust   1100 North Market Street, Wilmington, DE 19890   Escrow                             Escrow                    *****5000                             1,846,566.11
Abengoa Solar LLC            U.S. Bank NA       950 17th St., 8th Floor, Denver, CO 80202        Operating                          Checking                  ********0948                                345.08
Abengoa Solar LLC            U.S. Bank NA       950 17th St., 8th Floor, Denver, CO 80202        Reorganization post-confirmation   Checking                  ********3783                                 14.56
Abengoa Solar LLC            U.S. Bank NA       950 17th St., 8th Floor, Denver, CO 80202        Surety reserve                     Checking                  ********3791                                  0.00
Abengoa Solar LLC            U.S. Bank NA       950 17th St., 8th Floor, Denver, CO 80202        Estate claims                      Checking                  ********3809                            314,266.44
Total                                                                                                                                                                                               2,161,192.19
